 

Exhibit 10.6

 

COMMON STOCK PURCHASE WARRANT

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY ARE EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND APPLICABLE STATE SECURITIES LAWS, AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO (I) AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR (IF REQUESTED BY THE COMPANY) TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY OR (II) RULE
144 PROMULGATED UNDER THE SECURITIES ACT. NOTWITHSTANDING THE FOREGOING, THIS
SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS SECURITY MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY
SUCH SECURITIES.

 

PRECIPIO, INC.

 

Warrant To Purchase Common Stock

 

Warrant No.: ____

Date of Issuance: June 29, 2017 (“Issuance Date”)

 

Precipio, Inc. (formerly Transgenomic, Inc.), a Delaware corporation (the
“Company”), hereby certifies that, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged,
                                    , the registered holder hereof or its
permitted assigns (the “Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company, at the Exercise Price (as defined below)
then in effect, upon exercise of this Warrant to Purchase Common Stock
(including any Warrants to Purchase Common Stock issued in exchange, transfer or
replacement hereof, the “Warrant”), at any time or times on or after the
Issuance Date, but not after 11:59 p.m., New York time, on the Expiration Date
(as defined below), [             ](subject to adjustment as provided herein)
fully paid and non-assessable shares of Common Stock (as defined below) (the
“Warrant Shares”). Except as otherwise defined herein, capitalized terms in this
Warrant shall have the meanings set forth in Section 16. This Warrant is one of
the Warrants to Purchase Common Stock (the “SPA Warrants”) issued pursuant to
that certain Securities Purchase Agreement, dated as of the date hereof, by and
among the Company and the investor(s) thereunder (the “Purchaser” or
“Purchasers” as applicable) referred to therein (the “Securities Purchase
Agreement”).

 

 

 

 

1.          EXERCISE OF WARRANT.

 

(a)          Mechanics of Exercise. Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(e)), this
Warrant may be exercised by the Holder on any day on or after the Issuance Date
in whole or in part, by delivery (whether via facsimile or otherwise) of a
written notice, in the form attached hereto as Exhibit A (the “Exercise
Notice”), of the Holder’s election to exercise this Warrant. Within one (1)
Trading Day following an exercise of this Warrant as aforesaid, the Holder shall
deliver payment to the Company of an amount equal to the Exercise Price in
effect on the date of such exercise multiplied by the number of Warrant Shares
as to which this Warrant was so exercised (in respect of such specific exercise,
the “Aggregate Exercise Price”) in cash or via wire transfer of immediately
available funds if the Holder did not notify the Company in such Exercise Notice
that such exercise was made pursuant to a Cashless Exercise (as defined in
Section 1(c)). The Holder shall not be required to deliver the original of this
Warrant in order to effect an exercise hereunder. Execution and delivery of an
Exercise Notice with respect to less than all of the Warrant Shares shall have
the same effect as cancellation of the original of this Warrant certificate and
issuance of a new Warrant certificate evidencing the right to purchase the
remaining number of Warrant Shares. Execution and delivery of an Exercise Notice
for all of the then-remaining Warrant Shares shall have the same effect as
cancellation of the original of this Warrant certificate after delivery of the
Warrant Shares in accordance with the terms hereof. On or before the first (1st)
Trading Day following the later of (i) the date on which the Company has
received an Exercise Notice or (ii) the date on which the Company receives the
Aggregate Exercise Price, the Company shall transmit by facsimile an
acknowledgment of confirmation of receipt of such Exercise Notice, in the form
attached hereto as Exhibit B, to the Holder and the Company’s transfer agent
(the “Transfer Agent”). On or before the third (3rd) Trading Day following the
later of (i) the date on which the Company has received such Exercise Notice or
(ii) if the Aggregate Exercise Price is not paid by the Holder within one (1)
Trading Day following such exercise as contemplated above in this Section 1(a),
the date on which the Company receives the Aggregate Exercise Price (such later
date is referred to herein as the “Delivery Date”), the Company shall (X)
provided that (I) the Transfer Agent is participating in The Depository Trust
Company (“DTC”) Fast Automated Securities Transfer Program and (II) either a
Registration Statement (as defined in the Securities Purchase Agreement)) for
the resale by the Holder of the applicable Warrant Shares to be issued pursuant
to such Exercise Notice is effective or such Warrant Shares are otherwise
eligible for resale pursuant to Rule 144 (as defined in the Securities Purchase
Agreement), credit such aggregate number of shares of Common Stock to which the
Holder is entitled pursuant to such exercise to the Holder’s or its designee’s
balance account with DTC through its Deposit/ Withdrawal at Custodian system, or
(Y) if either of the immediately preceding clauses (I) or (II) are not
satisfied, issue and deliver to the Holder or, at the Holder’s instruction
pursuant to the Exercise Notice, the Holder’s agent or designee, in each case,
sent by reputable overnight courier to the address as specified in the
applicable Exercise Notice, a certificate, registered in the Company’s share
register in the name of the Holder or its designee (as indicated in the
applicable Exercise Notice), for the number of shares of Common Stock to which
the Holder is entitled pursuant to such exercise. Upon delivery of an Exercise
Notice, the Holder shall be deemed for all corporate purposes to have become the
holder of record of the Warrant Shares with respect to which this Warrant has
been exercised, irrespective of the date such Warrant Shares are credited to the
Holder’s DTC account or the date of delivery of the certificates evidencing such
Warrant Shares (as the case may be). If this Warrant is submitted in connection
with any exercise pursuant to this Section 1(a) and the number of Warrant Shares
represented by this Warrant submitted for exercise is greater than the number of
Warrant Shares being acquired upon an exercise, then, at the request of the
Holder and upon surrender hereof by the Holder at the principal office of the
Company, the Company shall as soon as practicable and in no event later than
three (3) Business Days after any exercise and at its own expense, issue and
deliver to the Holder (or its designee) a new Warrant (in accordance with
Section 7(g)) representing the right to purchase the number of Warrant Shares
purchasable immediately prior to such exercise under this Warrant, less the
number of Warrant Shares with respect to which this Warrant is exercised. No
fractional shares of Common Stock are to be issued upon the exercise of this
Warrant, but rather the number of shares of Common Stock to be issued shall be
rounded up to the nearest whole number. The Company shall pay any and all taxes
and fees which may be payable with respect to the issuance and delivery of
Warrant Shares upon exercise of this Warrant.

 

 2 

 

 

(b)          Exercise Price. For purposes of this Warrant, “Exercise Price”
means 7.50, subject to adjustment as provided herein. In the event the Company
completes a financing of at least $5,500,000 of gross proceeds (“Qualified
Offering”), the Exercise price shall be adjusted to the lower of (i) the
Exercise Price, or (ii) 110% of the per share offering price in the Qualified
Offering, but in no event lower than $1.50 per share.

 

(c)          Company’s Failure to Timely Deliver Securities. If the Company
shall fail, for any reason or for no reason, to issue to the Holder on or before
the applicable Delivery Date, a certificate for the number of shares of Common
Stock to which the Holder is entitled and register such shares of Common Stock
on the Company’s share register or to credit the Holder’s balance account with
DTC for such number of shares of Common Stock to which the Holder is entitled
upon the Holder’s exercise of this Warrant (as the case may be), then, in
addition to all other remedies available to the Holder, the Company shall pay in
cash to the Holder on each day after such third (3rd) Trading Day that the
issuance of such shares of Common Stock is not timely effected an amount equal
to 2% of the product of (A) the aggregate number of shares of Common Stock not
issued to the Holder on a timely basis and to which the Holder is entitled and
(B) the Closing Sale Price of the Common Stock on the Trading Day immediately
preceding the last possible date on which the Company could have issued such
shares of Common Stock to the Holder without violating Section 1(a). In addition
to the foregoing, if the Company shall fail to issue and deliver a certificate
to the Holder and register such shares of Common Stock on the Company’s share
register or credit the Holder’s balance account with DTC for the number of
shares of Common Stock to which the Holder is entitled upon the Holder’s
exercise or exchange hereunder (as the case may be) on or prior to the
applicable Delivery Date, and if on or after such Delivery Date the Holder (or
any other Person in respect, or on behalf, of the Holder) purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of all or any portion of the number of
shares of Common Stock, or a sale of a number of shares of Common Stock equal to
all or any portion of the number of shares of Common Stock, issuable upon such
exercise or exchange that the Holder so anticipated receiving from the Company,
then, in addition to all other remedies available to the Holder, the Company
shall, within three (3) Business Days after the Holder’s request and in the
Holder’s discretion, either (i) pay cash to the Holder in an amount equal to the
Holder’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased
(including, without limitation, by any other Person in respect, or on behalf, of
the Holder) (the “Buy-In Price”), at which point the Company’s obligation to so
issue and deliver such certificate or credit the Holder’s balance account with
DTC for the number of shares of Common Stock to which the Holder is entitled
upon the Holder’s exercise or exchange hereunder (as the case may be) (and to
issue such shares of Common Stock) shall terminate, or (ii) promptly honor its
obligation to so issue and deliver to the Holder a certificate or certificates
representing such shares of Common Stock or credit the Holder’s balance account
with DTC for the number of shares of Common Stock to which the Holder is
entitled upon the Holder’s exercise or exchange hereunder (as the case may be)
and pay cash to the Holder in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) such number of shares of Common Stock
multiplied by (B) the lowest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date of the applicable Exercise
Notice or Exchange Notice, as the case may be, and ending on the date of such
issuance and payment under this clause (ii).

 

 3 

 

 

(d)          Cashless Exercise. Notwithstanding anything contained herein to the
contrary (other than Section 1(f) below), at any time when the Warrant Shares
are not subject to an effective Registration Statement the Holder may, in its
sole discretion (and without limiting the Holder’s rights and remedies contained
herein or in any of the other Transaction Documents (as defined in the
Securities Purchase Agreement)), exercise this Warrant in whole or in part and,
as a cashless exercise of the Warrant with respect to the number of shares
specified in “A” below and issue the “Net Number” of shares of Common Stock
determined according to the following formula with respect thereto (a “Cashless
Exercise”), as follows:

 

Net Number = (A x B) - (A x C)

B

 

For purposes of the foregoing formula:

 

A= the total number of shares with respect to which this Warrant is then being
exercised.

 

B= the arithmetic average of the Closing Sale Prices for the five (5)
consecutive Trading Days ending on the date immediately preceding the date of
the Exercise Notice.

 

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 

(e)          Disputes. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the number of Warrant Shares to
be issued pursuant to the terms hereof (including, without limitation, the Net
Number), the Company shall promptly issue to the Holder the number of Warrant
Shares that are not disputed, provided that following such issuance to Holder
such dispute shall be resolved in accordance with Section 13.

 

 4 

 

 

(f)          Limitations on Exercises.

 

(i)          Notwithstanding anything to the contrary contained in this Warrant,
this Warrant shall not be exercisable by the Holder hereof to the extent (but
only to the extent) that the Holder or any of its Affiliates would beneficially
own in excess of 4.99% (the “Maximum Percentage”) of the Common Stock. To the
extent the above limitation applies, the determination of whether this Warrant
shall be exercisable (vis-à-vis other convertible, exercisable securities owned
by the Holder or any of its Affiliates) and of which such securities shall be
exercisable (as among all such securities owned by the Holder) shall, subject to
such Maximum Percentage limitation, be determined on the basis of the first
submission to the Company for conversion, exercise (as the case may be). No
prior inability to exercise this Warrant pursuant to this paragraph shall have
any effect on the applicability of the provisions of this paragraph with respect
to any subsequent determination of exercisability. For the purposes of this
paragraph, beneficial ownership and all determinations and calculations
(including, without limitation, with respect to calculations of percentage
ownership) shall be determined in accordance with Section 13(d) of the 1934 Act
(as defined in the Securities Purchase Agreement) and the rules and regulations
promulgated thereunder. The provisions of this paragraph shall not be
implemented in a manner otherwise than in strict conformity with the terms of
this paragraph to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Maximum Percentage beneficial
ownership limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such Maximum Percentage
limitation. The limitations contained in this paragraph shall apply to a
successor Holder of this Warrant. The holders of Common Stock shall be third
party beneficiaries of this paragraph and the Company may not amend or waive
this paragraph without the consent of holders of a majority of its Common Stock.
For any reason at any time, upon the written or oral request of the Holder, the
Company shall within one (1) Business Day confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding, including by
virtue of any prior conversion or exercise or exchange of convertible or
exercisable or exchangeable securities into Common Stock, including, without
limitation, pursuant to this Warrant or securities issued pursuant to the
Securities Purchase Agreement.

 

(g)          Insufficient Authorized Shares. The Company shall at all times keep
reserved for issuance under this Warrant a number of shares of Common Stock as
shall be necessary to satisfy the Company’s obligation to issue shares of Common
Stock hereunder (without regard to any limitation otherwise contained herein
with respect to the number of shares of Common Stock that may be acquirable upon
exercise or exchange of this Warrant). If, notwithstanding the foregoing, and
not in limitation thereof, at any time while any of the SPA Warrants remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon exercise of the SPA Warrants at least a number of shares of Common
Stock equal to the number of shares of Common Stock as shall from time to time
be necessary to effect the exercise or exchange of all of the SPA Warrants then
outstanding (the “Required Reserve Amount”) (an “Authorized Share Failure”),
then the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for all the SPA Warrants then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than ninety (90) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its shareholders
for the approval of an increase in the number of authorized shares of Common
Stock. In connection with such meeting, the Company shall provide each
shareholder with a proxy statement and shall use its commercially reasonable
efforts to solicit its shareholders’ approval of such increase in authorized
shares of Common Stock and to cause its board of directors to recommend to the
shareholders that they approve such proposal.

 

 5 

 

 

2.          ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The
Exercise Price and number of Warrant Shares issuable upon exercise of this
Warrant are subject to adjustment from time to time as set forth in this Section
2.

 

(a)          Stock Dividends and Splits. Without limiting any provision of
Section 4, if the Company, at any time on or after the date of the Securities
Purchase Agreement, (i) pays a stock dividend on one or more classes of its then
outstanding shares of Common Stock or otherwise makes a distribution on any
class of capital stock that is payable in shares of Common Stock, (ii)
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its then outstanding shares of Common Stock into a larger
number of shares or (iii) combines (by combination, reverse stock split or
otherwise) one or more classes of its then outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of shareholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this paragraph occurs
during the period that an Exercise Price is calculated hereunder, then the
calculation of such Exercise Price shall be adjusted appropriately to reflect
such event.

 

(b)          [reserved]

 

(c)          Number of Warrant Shares. Simultaneously with any adjustment to the
Exercise Price pursuant to paragraph (a) or (b) of this Section 2 at any time,
the number of Warrant Shares that may be purchased upon exercise of this Warrant
shall be increased or decreased (in the case of a reverse stock split)
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment
(without regard to any limitations on exercise contained herein). In addition,
and notwithstanding anything to the contrary contained herein, upon a Cashless
Exercise as set forth in Section 1(d) hereof, the number of Warrant Shares for
which this Warrant is exercisable immediately following such Cashless Exercise
shall be equal to (i) the number of Warrant Shares for which this Warrant was
exercisable immediately prior to such Cashless Exercise less (ii) the number of
Warrant Shares as to which such Cashless Exercise was exercised (such number of
Warrant Shares in this clause (ii) in respect of such Cashless Exercise being
equal to “A” in such Cashless Exercise formula in respect of such Cashless
Exercise) and the number of such Warrant Shares issuable hereunder shall
automatically be adjusted, as necessary, to enable to the Company to comply with
its obligations to issue the Net Number of shares of Common Stock under Section
1(d) hereof upon any Cashless Exercise hereunder.

 

 6 

 

 

(e)          Calculations. All calculations under this Section 2 shall be made
by rounding to the nearest 1/1000th of cent and the nearest 1/100th of a share,
as applicable. The number of shares of Common Stock outstanding at any given
time shall not include shares owned or held by or for the account of the
Company, and the disposition of any such shares shall be considered an issue or
sale of Common Stock.

 

(f)          Other Events. In the event that the Company shall take any action
to which the provisions hereof are not strictly applicable, or, if applicable,
would not operate to protect the Holder from dilution or if any event occurs of
the type contemplated by the provisions of this Section 2 but not expressly
provided for by such provisions (including, without limitation, the granting of
stock appreciation rights, phantom stock rights or other rights with equity
features), then the Company’s board of directors shall in good faith determine
and implement an appropriate adjustment in the Exercise Price and the number of
Warrant Shares (if applicable) so as to protect the rights of the Holder,
provided that no such adjustment pursuant to this Section will increase the
Exercise Price or decrease the number of Warrant Shares as otherwise determined
pursuant to this Section 2(e), provided further that if the Holder does not
accept such adjustments as appropriately protecting its interests hereunder
against such dilution, then the Company’s board of directors and the Holder
shall agree, in good faith, upon an independent investment bank of nationally
recognized standing to make such appropriate adjustments, whose determination
shall be final and binding and whose fees and expenses shall be borne by the
Company.

 

3.          RIGHTS UPON DISTRIBUTION OF ASSETS. In addition to any adjustments
pursuant to Section 2 above, if the Company, at any time prior to the Expiration
Date, shall declare or make any dividend or other distribution of its assets (or
rights to acquire its assets) to holders of shares of Common Stock, by way of
return of capital or otherwise (including, without limitation, any distribution
of cash, stock or other securities, indebtedness, property or options by way of
a dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a “Distribution”), at any time after
the issuance of this Warrant, then, in each such case, the Holder shall be
entitled to participate in such Distribution to the same extent that the Holder
would have participated therein if the Holder had held the number of shares of
Common Stock acquirable upon complete exercise of this Warrant (without regard
to any limitations on exercise hereof, including without limitation, the Maximum
Percentage) immediately before the date on which a record is taken for such
Distribution, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the participation in
such Distribution (provided, however, to the extent that the Holder’s right to
participate in any such Distributions would result in the Holder exceeding the
Maximum Percentage, then the Holder shall not be entitled to participate in such
Distribution to such extent (or the beneficial ownership of any such shares of
Common Stock as a result of such Distribution to such extent) and such
Distribution to such extent shall be held in abeyance for the benefit of the
Holder until such time, if ever, as its right thereto would not result in the
Holder exceeding the Maximum Percentage), provided further, such Distribution
shall be held in abeyance for the benefit of the Holder until such time as the
Holder exercises this Warrant (whether in whole or in part), and subject to the
foregoing proviso, upon each exercise of this Warrant the Company shall make
such Distribution to the Holder with respect to each Warrant Share for which
this Warrant is so exercised until such time as this Warrant has been exercised
in full).

 

 7 

 

 

4.          PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.

 

(a)          Purchase Rights. In addition to any adjustments pursuant to Section
2 above, if the Company, at any time prior to the Expiration Date, grants,
issues or sells any Options, Convertible Securities or rights to purchase stock,
warrants, securities or other property pro rata to the record holders of any
class of shares of Common Stock (the “Purchase Rights”), then the Holder will be
entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights which the Holder could have acquired if the Holder had
held the number of shares of Common Stock acquirable upon complete exercise of
this Warrant (without regard to any limitations on exercise hereof, including
without limitation, the Maximum Percentage) immediately before the date on which
a record is taken for the grant, issuance or sale of such Purchase Rights, or,
if no such record is taken, the date as of which the record holders of shares of
Common Stock are to be determined for the grant, issue or sale of such Purchase
Rights (provided, however, to the extent that the Holder’s right to participate
in any such Purchase Right would result in the Holder exceeding the Maximum
Percentage, then the Holder shall not be entitled to participate in such
Purchase Right to such extent (or beneficial ownership of such shares of Common
Stock as a result of such Purchase Right to such extent) and such Purchase Right
to such extent shall be held in abeyance for the Holder until such time, if
ever, as its right thereto would not result in the Holder exceeding the Maximum
Percentage), provided further, such Purchase Rights shall be held in abeyance
for the benefit of the Holder until such time as the Holder exercises this
Warrant (whether in whole or in part), and subject to the foregoing proviso,
upon each exercise of this Warrant the Company shall deliver such Purchase
Rights to the Holder with respect to each Warrant Share for which this Warrant
is so exercised until such time as this Warrant has been exercised in full).

 

(b)          Fundamental Transactions. The Company shall not enter into or be
party to a Fundamental Transaction unless the Successor Entity assumes in
writing all of the obligations of the Company under this Warrant and the other
Transaction Documents related to this Warrant in accordance with the provisions
of this Section 4(b) pursuant to written agreements in form and substance
reasonably satisfactory to the Holder and approved by the Holder prior to such
Fundamental Transaction, including agreements confirming the obligations of the
Successor Entity as set forth in this paragraph (b) and (c) and elsewhere in
this Warrant and an obligation to deliver to the Holder in exchange for this
Warrant a security of the Successor Entity evidenced by a written instrument
substantially similar in form and substance to this Warrant, including, without
limitation, which is exercisable for a corresponding number of shares of capital
stock equivalent to the shares of Common Stock acquirable and receivable upon
exercise of this Warrant (without regard to any limitations on the exercise of
this Warrant) prior to such Fundamental Transaction, and with an exercise price
which applies the exercise price hereunder to such shares of capital stock (but
taking into account the relative value of the shares of Common Stock pursuant to
such Fundamental Transaction and the value of such shares of capital stock, such
adjustments to the number of shares of capital stock and such exercise price
being for the purpose of protecting the economic value of this Warrant
immediately prior to the consummation of such Fundamental Transaction).
Notwithstanding the foregoing, at the election of the Holder upon exercise of
this Warrant following a Fundamental Transaction, the Successor Entity shall
deliver to the Holder, in lieu of the shares of Common Stock (or other
securities, cash, assets or other property (except such items still issuable
under Sections 3 and 4(a) above, which shall continue to be receivable
thereafter)) issuable upon the exercise of this Warrant prior to the applicable
Fundamental Transaction, such shares of common stock (or its equivalent) of the
Successor Entity (including its Parent Entity), or other securities, cash,
assets or other property, which the Holder would have been entitled to receive
upon the happening of the applicable Fundamental Transaction had this Warrant
been exercised immediately prior to the applicable Fundamental Transaction
(without regard to any limitations on the exercise of this Warrant).

 

 8 

 

 

(c)          Black Scholes Value — FT. Notwithstanding the foregoing and the
provisions of Section 4(b) above, at the request of the Holder delivered at any
time commencing on the earliest to occur of (x) the consummation of any
Fundamental Transaction and (y) the Holder first becoming aware of any
Fundamental Transaction through the date that is ninety (90) days after the
public disclosure of the consummation of such Fundamental Transaction by the
Company pursuant to a current Report on Form 8-K filed with the SEC, the Company
or the Successor Entity, at the election of the Holder, shall purchase this
Warrant from the Holder on the date of such request by paying to the Holder cash
in an amount equal to the Black Scholes Value — FT.

 

(d)          Application. The provisions of this Section 4 shall apply similarly
and equally to successive Fundamental Transactions and shall be applied as if
this Warrant (and any such subsequent warrants issued hereunder) were fully
exercisable and without regard to any limitations on the exercise of this
Warrant (provided that the Holder shall continue to be entitled to the benefit
of the Maximum Percentage, applied however with respect to shares of capital
stock registered under the 1934 Act and thereafter receivable upon exercise of
this Warrant (or any such other warrant)).

 

5.          NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Articles of Incorporation (as defined in
the Securities Purchase Agreement), Bylaws (as defined in the Securities
Purchase Agreement) or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issue or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant, and will at all times in
good faith carry out all the provisions of this Warrant and take all action as
may be required to protect the rights of the Holder. Without limiting the
generality of the foregoing, the Company (i) shall not increase the par value of
any shares of Common Stock receivable upon the exercise of this Warrant above
the Exercise Price then in effect, (ii) shall take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable shares of Common Stock upon the exercise of this
Warrant, and (iii) shall, so long as any of the SPA Warrants are outstanding,
take all action necessary to reserve and keep available out of its authorized
and unissued shares of Common Stock, solely for the purpose of effecting the
exercise of the SPA Warrants, the maximum number of shares of Common Stock as
shall from time to time be necessary to effect the exercise of the SPA Warrants
then outstanding (without regard to any limitations on exercise).

 

 9 

 

 

6.          WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise
specifically provided herein, the Holder, solely in its capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in its
capacity as the Holder of this Warrant, any of the rights of a stockholder of
the Company or any right to vote, give or withhold consent to any corporate
action (whether any reorganization, issue of stock, reclassification of stock,
consolidation, merger, conveyance or otherwise), receive notice of meetings,
receive dividends or subscription rights, or otherwise, prior to the issuance to
the Holder of the Warrant Shares which it is then entitled to receive upon the
due exercise of this Warrant. In addition, nothing contained in this Warrant
shall be construed as imposing any liabilities on the Holder to purchase any
securities (upon exercise of this Warrant or otherwise) or as a stockholder of
the Company, whether such liabilities are asserted by the Company or by
creditors of the Company. Notwithstanding this Section 6, the Company shall
provide the Holder with copies of the same notices and other information given
to the stockholders of the Company generally, contemporaneously with the giving
thereof to the stockholders.

 

7.          REISSUANCE OF WARRANTS.

 

(a)          Transfer of Warrant. If this Warrant is to be transferred, the
Holder shall surrender this Warrant to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Warrant (in
accordance with Section 7(g)), registered as the Holder may request,
representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less than the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 7(g)) to the Holder representing the right to purchase the number
of Warrant Shares not being transferred.

 

(c)          Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Warrant, the Company shall
execute and deliver to the Holder a new Warrant (in accordance with Section
7(g)) representing the right to purchase the Warrant Shares then underlying this
Warrant.

 

(e)          Exchangeable for Multiple Warrants. This Warrant is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Warrant or Warrants (in accordance with Section 7(g)) representing in
the aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, no warrants for fractional shares of
Common Stock shall be given.

 

 10 

 

 

(g)          Issuance of New Warrants. Whenever the Company is required to issue
a new Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall
be of like tenor with this Warrant, (ii) shall represent, as indicated on the
face of such new Warrant, the right to purchase the Warrant Shares then
underlying this Warrant (or in the case of a new Warrant being issued pursuant
to Section 7(a) or Section 7(e), the Warrant Shares designated by the Holder
which, when added to the number of shares of Common Stock underlying the other
new Warrants issued in connection with such issuance, does not exceed the number
of Warrant Shares then underlying this Warrant), (iii) shall have an issuance
date, as indicated on the face of such new Warrant which is the same as the
Issuance Date, and (iv) shall have the same rights and conditions as this
Warrant.

 

8.          NOTICES. Whenever notice is required to be given under this Warrant,
unless otherwise provided herein, such notice shall be given in accordance with
Section 9(f) of the Securities Purchase Agreement. The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this Warrant,
including in reasonable detail a description of such action and the reason
therefor. Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) as soon as practicable upon each
adjustment of the Exercise Price and the number of Warrant Shares, setting forth
in reasonable detail, and certifying, the calculation of such adjustment(s) and
(ii) at least fifteen (15) days prior to the date on which the Company closes
its books or takes a record (A) with respect to any dividend or distribution
upon the shares of Common Stock, (B) with respect to any grants, issuances or
sales of any Options, Convertible Securities or rights to purchase stock,
warrants, securities, indebtedness, or other property pro rata to holders of
shares of Common Stock or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation, provided in each case that
such information (to the extent it constitutes, or contains, material,
non-public information regarding the Company shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder and
(iii) at least ten (10) Trading Days prior to the consummation of any
Fundamental Transaction. To the extent that any notice provided hereunder
(whether under this Section 8 or otherwise) constitutes, or contains, material,
non-public information regarding the Company or any of its Subsidiaries, the
Company shall simultaneously file such notice with the SEC (as defined in the
Securities Purchase Agreement) pursuant to a Current Report on Form 8-K. It is
expressly understood and agreed that the time of execution specified by the
Holder in each Exercise Notice shall be definitive and may not be disputed or
challenged by the Company.

 

9.          AMENDMENT AND WAIVER. Except as otherwise provided herein, the
provisions of this Warrant (other than Section 11(e)) may be amended and the
Company may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if the Company has obtained the written
consent of the Holder. The Holder shall be entitled, at its option, to the
benefit of any amendment of any other similar warrant issued under the
Securities Purchase Agreement. No waiver shall be effective unless it is in
writing and signed by an authorized representative of the waiving party.

 

10.         SEVERABILITY. If any provision of this Warrant is prohibited by law
or otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Warrant so long as this Warrant as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

 11 

 

 

11.         GOVERNING LAW. This Warrant shall be governed by and construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Warrant shall be governed by,
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law. Nothing contained
herein shall be deemed or operate to preclude the Holder from bringing suit or
taking other legal action against the Company in any other jurisdiction to
collect on the Company’s obligations to the Holder or to enforce a judgment or
other court ruling in favor of the Holder. THE COMPANY HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS WARRANT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

12.         CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
Person as the drafter hereof. The headings of this Warrant are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Warrant. Terms used in this Warrant but defined in the other Transaction
Documents shall have the meanings ascribed to such terms on the Closing Date (as
defined in the Securities Purchase Agreement) in such other Transaction
Documents unless otherwise consented to in writing by the Holder.

 

13.         DISPUTE RESOLUTION.

 

(a)          Disputes Over the Exercise Price, Closing Sale Price, Bid Price,
the Black Scholes Value – FT or Fair Market Value.

  

 12 

 

 

(i)          In the case of a dispute relating to the Exercise Price, the
Closing Sale Price, the Closing Bid Price, the Bid Price, the Black Scholes
Value – FT or fair market value (as the case may be) (including, without
limitation, a dispute relating to the determination of any of the foregoing),
the Company or the Holder (as the case may be) shall submit the dispute via
facsimile (I) within two (2) Business Days after delivery of the applicable
notice giving rise to such dispute to the Company or the Holder (as the case may
be) or (II) if no notice gave rise to such dispute, at any time after the Holder
learned of the circumstances giving rise to such dispute. If the Holder and the
Company are unable to resolve such dispute relating to the Exercise Price, the
Exchange Amount, the Exchange Price, the Closing Sale Price, the Closing Bid
Price, the Bid Price, the Black Scholes Value – FT or fair market value (as the
case may be) by 5:00 p.m. (New York time) on the third (3rd) Business Day
following such delivery by the Company or the Holder (as the case may be) of
such dispute to the Company or the Holder (as the case may be), then the Holder
shall select an independent, reputable investment bank reasonably acceptable to
the Company to resolve such dispute.

 

(ii)         The Holder and the Company shall each deliver to such investment
bank (x) a copy of the initial dispute submission so delivered in accordance
with the first sentence of this Section 13(a) and (y) written documentation
supporting its position with respect to such dispute, in each case, no later
than 5:00 p.m. (New York time) by the fifth (5th) Business Day immediately
following the date on which the Holder selected such investment bank (the
“Dispute Submission Deadline”) (the documents referred to in the immediately
preceding clauses (x) and (y) are collectively referred to herein as the
“Required Dispute Documentation”) (it being understood and agreed that if either
the Holder or the Company fails to so deliver all of the Required Dispute
Documentation by the Dispute Submission Deadline, then the party who fails to so
submit all of the Required Dispute Documentation shall no longer be entitled to
(and hereby waives its right to) deliver or submit any written documentation or
other support to such investment bank with respect to such dispute and such
investment bank shall resolve such dispute based solely on the Required Dispute
Documentation that was delivered to such investment bank prior to the Dispute
Submission Deadline). Unless otherwise agreed to in writing by both the Company
and the Holder or otherwise requested by such investment bank, neither the
Company nor the Holder shall be entitled to deliver or submit any written
documentation or other support to such investment bank in connection with such
dispute (other than the Required Dispute Documentation).

 

(iii)        The Company and the Holder shall cause such investment bank to
determine the resolution of such dispute and notify the Company and the Holder
of such resolution no later than ten (10) Business Days immediately following
the Dispute Submission Deadline. The fees and expenses of such investment bank
shall be borne by the Company (provided that such fees and expenses shall be
borne equally by the Company and the Holder only if such investment bank’s
determination of the disputed Exercise Price, Exchange Amount, Exchange Price,
Closing Sale Price, Closing Bid Price, Bid Price, Black Scholes Value – FT or
fair market value (as the case may be) was equal to or greater than 98% of the
Company’s determination thereof that gave rise to the applicable dispute), and
such investment bank’s resolution of such dispute shall be final and binding
upon all parties absent manifest error.

 

 13 

 

 

(b)          Disputes Over Arithmetic Calculation of Warrant Shares.

 

(i)          In the case of a dispute as to the arithmetic calculation of the
number of Warrant Shares, the Company or the Holder (as the case may be) shall
submit the disputed arithmetic calculation via facsimile (i) within two (2)
Business Days after delivery of the applicable notice giving rise to such
dispute to the Company or the Holder (as the case may be) or (ii) if no notice
gave rise to such dispute, at any time after the Holder learned of the
circumstances giving rise to such dispute. If the Holder and the Company are
unable to resolve such disputed arithmetic calculation of the number of Warrant
Shares by 5:00 p.m. (New York time) on the third (3rd) Business Day following
such delivery by the Company or the Holder (as the case may be) of such disputed
arithmetic calculation of the number of Warrant Shares to the Company or the
Holder (as the case may be), then the Holder shall select an independent,
reputable accountant or accounting firm to perform such disputed arithmetic
calculation of the number of Warrant Shares.

 

(ii)         The Holder and the Company shall each deliver to such accountant or
accounting firm (as the case may be) (x) a copy of the initial dispute
submission so delivered in accordance with the first sentence of this Section
13(b) and (y) written documentation supporting its position with respect to such
disputed arithmetic calculation of the number of Warrant Shares, in each case,
no later than 5:00 p.m. (New York time) by the fifth (5th) Business Day
immediately following the date on which the Holder selected such accountant or
accounting firm (as the case may be) (the “Submission Deadline”) (the documents
referred to in the immediately preceding clauses (x) and (y) are collectively
referred to herein as the “Required Documentation”) (it being understood and
agreed that if either the Holder or the Company fails to so deliver all of the
Required Documentation by the Submission Deadline, then the party who fails to
so submit all of the Required Documentation shall no longer be entitled to (and
hereby waives its right to) deliver or submit any written documentation or other
support to such accountant or accounting firm (as the case may be) with respect
to such disputed arithmetic calculation of the number of Warrant Shares and such
accountant or accounting firm (as the case may be) shall perform such disputed
arithmetic calculation of the number of Warrant Shares based solely on the
Required Documentation that was delivered to such accountant or accounting firm
(as the case may be) prior to the Submission Deadline). Unless otherwise agreed
to in writing by both the Company and the Holder or otherwise requested by such
accountant or accounting firm (as the case may be), neither the Company nor the
Holder shall be entitled to deliver or submit any written documentation or other
support to such accountant or accounting firm (as the case may be) in connection
with such disputed arithmetic calculation of the number of Warrant Shares (other
than the Required Documentation).

 

(iii)        The Company and the Holder shall cause such accountant or
accounting firm (as the case may be) to perform such disputed arithmetic
calculation and notify the Company and the Holder of the results no later than
ten (10) Business Days immediately following the Submission Deadline. The fees
and expenses of such accountant or accounting firm (as the case may be) shall be
borne solely by the Company, and such accountant’s or accounting firm’s (as the
case may be) arithmetic calculation shall be final and binding upon all parties
absent manifest error.

 

 14 

 

 

(c)          Miscellaneous. The Company expressly acknowledges and agrees that
(i) this Section 13 constitutes an agreement to arbitrate between the Company
and the Holder (and constitutes an arbitration agreement) under § 7501, et seq.
of the New York Civil Practice Law and Rules (“CPLR”) and that each party is
authorized to apply for an order to compel arbitration pursuant to CPLR §
7503(a) in order to compel compliance with this Section 13, (ii) a dispute
relating to the Exercise Price includes, without limitation, disputes as to (1)
whether an issuance or sale or deemed issuance or sale of Common Stock occurred
under Section 3(b), (2) the consideration per share at which an issuance or
deemed issuance of Common Stock occurred, (3) whether any issuance or sale or
deemed issuance or sale of Common Stock was an issuance or sale or deemed
issuance or sale of Excluded Securities, (4) whether an agreement, instrument,
security or the like constitutes and Option or Convertible Security and (5)
whether a Dilutive Issuance occurred, (iii) the terms of this Warrant and each
other applicable Transaction Document shall serve as the basis for the selected
investment bank’s resolution of the applicable dispute, such investment bank
shall be entitled (and is hereby expressly authorized) to make all findings,
determinations and the like that such investment bank determines are required to
be made by such investment bank in connection with its resolution of such
dispute (including, without limitation, determining (1) whether an issuance or
sale or deemed issuance or sale of Common Stock occurred under Section 3(b), (2)
the consideration per share at which an issuance or deemed issuance of Common
Stock occurred, (3) whether any issuance or sale or deemed issuance or sale of
Common Stock was an issuance or sale or deemed issuance or sale of Excluded
Securities, (4) whether an agreement, instrument, security or the like
constitutes and Option or Convertible Security and (5) whether a Dilutive
Issuance occurred) and in resolving such dispute such investment bank shall
apply such findings, determinations and the like to the terms of this Warrant
and any other applicable Transaction Documents, (iv) the terms of this Warrant
and each other applicable Transaction Document shall serve as the basis for the
selected accountant’s or accounting firm’s performance of the applicable
arithmetic calculation of the number of Warrant Shares, (v) for clarification
purposes and without implication that the contrary would otherwise be true,
disputes relating to matters described in Section 13(a) shall be governed by
Section 13(a) and not by Section 13(b), (vi) the Holder (and only the Holder),
in its sole discretion, shall have the right to submit any dispute described in
this Section 13 to any state or federal court sitting in The City of New York,
Borough of Manhattan in lieu of utilizing the procedures set forth in this
Section 13 and (vii) nothing in this Section 13 shall limit the Holder from
obtaining any injunctive relief or other equitable remedies (including, without
limitation, with respect to any matters described in Section 13(a) or Section
13(b)).

 

14.         REMEDIES, CHARACTERIZATION, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Warrant shall be cumulative and
in addition to all other remedies available under this Warrant and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
right of the Holder to pursue damages for any failure by the Company to comply
with the terms of this Warrant. The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein. Amounts set forth or provided for herein with respect to
payments, exercises and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the holder of this Warrant shall
be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required. The Company shall provide all
information and documentation to the Holder that is requested by the Holder to
enable the Holder to confirm the Company’s compliance with the terms and
conditions of this Warrant (including, without limitation, compliance with
Section 2 hereof). The issuance of shares and certificates for shares as
contemplated hereby upon the exercise of this Warrant shall be made without
charge to the Holder or such shares for any issuance tax or other costs in
respect thereof, provided that the Company shall not be required to pay any tax
which may be payable in respect of any transfer involved in the issuance and
delivery of any certificate in a name other than the Holder or its agent on its
behalf.

 

 15 

 

 

15.         TRANSFER. This Warrant may be offered for sale, sold, transferred or
assigned without the consent of the Company.

 

16.         CERTAIN DEFINITIONS. For purposes of this Warrant, the following
terms shall have the following meanings:

 

(a)          “Bid Price” means, for any security as of the particular time of
determination, the bid price for such security on the Principal Market as
reported by Bloomberg as of such time of determination, or, if the Principal
Market is not the principal securities exchange or trading market for such
security, the bid price of such security on the principal securities exchange or
trading market where such security is listed or traded as reported by Bloomberg
as of such time of determination, or if the foregoing does not apply, the bid
price of such security in the over-the-counter market on the electronic bulletin
board for such security as reported by Bloomberg as of such time of
determination, or, if no bid price is reported for such security by Bloomberg as
of such time of determination, the average of the bid prices of all of the
market makers for such security as reported in the “pink sheets” by OTC Markets
Group Inc. (formerly Pink Sheets LLC) as of such time of determination. If the
Bid Price cannot be calculated for a security as of the particular time of
determination on any of the foregoing bases, the Bid Price of such security as
of such time of determination shall be the fair market value as mutually
determined by the Company and the Holder. If the Company and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved in accordance with the procedures in Section 13. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period.

 

(b)          “Black Scholes Value” means the Black Scholes value of an option
for one share of Common Stock at the date of the applicable Cashless Exercise,
as such Black Scholes value is determined, calculated using the Black Scholes
Option Pricing Model obtained from the “OV” function on Bloomberg utilizing (i)
an underlying price per share equal to the Closing Bid Price of the Common Stock
as of Trading Day immediately preceding the Issuance Date (adjusted upward to
the same extent that the Exercise Price hereunder has been adjusted upward
pursuant to Section 2(a) hereof), (ii) a risk-free interest rate corresponding
to the U.S. Treasury rate for a period equal to the remaining term of the
Warrant as of the applicable Cashless Exercise, (iii) a strike price equal to
the Exercise Price in effect at the time of the applicable Cashless Exercise,
(iv) an expected volatility equal to 135%, and (v) a deemed remaining term of
the Warrant of five (5) years (regardless of the actual remaining term of the
Warrant).

 

 16 

 

 

(c)          “Black Scholes Value — FT” means the value of the unexercised
portion of this Warrant remaining on the date of the Holder’s request pursuant
to Section 4(c), which value is calculated using the Black Scholes Option
Pricing Model obtained from the “OV” function on Bloomberg utilizing (i) an
underlying price per share equal to the greater of (1) the highest Closing Sale
Price of the Common Stock during the period beginning on the Trading Day
immediately preceding the earliest to occur of (x) the public disclosure of the
applicable Fundamental Transaction, (y) the consummation of the applicable
Fundamental Transaction and (z) the date on which the Holder first became aware
of the applicable Fundamental Transaction and ending on the Trading Day of the
Holder’s request pursuant to Section 4(c) and (2) the sum of the price per share
being offered in cash in the applicable Fundamental Transaction (if any) plus
the value of the non-cash consideration being offered in the applicable
Fundamental Transaction (if any), (ii) a strike price equal to the Exercise
Price in effect on the date of the Holder’s request pursuant to Section 4(c),
(iii) a risk-free interest rate corresponding to the U.S. Treasury rate for a
period equal to the greater of (1) the remaining term of this Warrant as of the
date of the Holder’s request pursuant to Section 4(c) and (2) the remaining term
of this Warrant as of the date of consummation of the applicable Fundamental
Transaction or as of the date of the Holder’s request pursuant to Section 4(c)
if such request is prior to the date of the consummation of the applicable
Fundamental Transaction and (iv) an expected volatility equal to the greater of
135% and the 100 day volatility obtained from the HVT function on Bloomberg
(determined utilizing a 365 day annualization factor) as of the Trading Day
immediately following the earliest to occur of (x) the public disclosure of the
applicable Fundamental Transaction, (y) the consummation of the applicable
Fundamental Transaction and (z) the date on which the Holder first became aware
of the applicable Fundamental Transaction.

 

(d)          “Bloomberg” means Bloomberg, L.P.

 

(e)          “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.

 

(f)          “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and the last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price
(as the case may be) then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the average of the bid prices, or the ask prices,
respectively, of all of the market makers for such security as reported in the
“pink sheets” by OTC Markets Group Inc. (formerly Pink Sheets LLC). If the
Closing Bid Price or the Closing Sale Price cannot be calculated for a security
on a particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price (as the case may be) of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder. If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved in accordance with the
procedures in Section 13. All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during such period.

 

 17 

 

 

(g)          “Common Stock” means (i) the Company’s shares of common stock,
$0.01 par value per share, and (ii) any capital stock into which such common
stock shall have been changed or any share capital resulting from a
reclassification of such common stock.

 

(h)          “Common Stock Deemed Outstanding” means, as of the particular time
of determination, the number of shares of Common Stock actually issued and
outstanding at such time (but excluding any issued and outstanding shares of
Common Stock owned or held by or for the account of the Company).

 

(i)          “Convertible Securities” means any stock, note, debenture or other
security (other than Options) that is, or may become, at any time and under any
circumstances, directly or indirectly, convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
shares of Common Stock.

 

(j)          “Eligible Market” means the NYSE MKT, the New York Stock Exchange,
the Nasdaq Global Select Market, the Nasdaq Global Market, the Principal Market,
the OTCBB, the OTCQX or the OTCQB (or any successor to any of the foregoing).

 

(k)          “Expiration Date” means the five (5) year anniversary of the
Issuance Date, or, if such date falls on a day other than a Business Day or on
which trading does not take place on the Principal Market (a “Holiday”), the
next date that is not a Holiday.

 

(l)          “Fundamental Transaction” means that except as contemplated in the
Proposed Transactions (as that term is defined in the Purchase Agreement) (i)
the Company, directly or indirectly, in one or more related transactions effects
any merger or consolidation of the Company with or into another Person and the
Company is not the surviving entity, (ii) the Company, directly or indirectly,
effects any sale, lease, license, assignment, transfer, conveyance or other
disposition of all or substantially all of its assets in one or a series of
related transactions, (iii) any, direct or indirect, purchase offer, tender
offer or exchange offer (whether by the Company or another Person) is completed
pursuant to which Holder of Common Stock are permitted to sell, tender or
exchange their shares for other securities, cash or property and has been
accepted by the Holder of 50% or more of the outstanding Common Stock, (iv) the
Company, directly or indirectly, in one or more related transactions effects any
reclassification, reorganization or recapitalization of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property, (v) the
Company, directly or indirectly, in one or more related transactions consummates
a stock or share purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
or share purchase agreement or other business combination).

 

 18 

 

 

(m)          “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

(n)          “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.

 

(o)          “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.

 

(p)          “Principal Market” means the Nasdaq Capital Market.

 

(q)          “Successor Entity” means the Person (or, if so elected by the
Holder, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Holder, the
Parent Entity) with which such Fundamental Transaction shall have been entered
into.

 

(r)          “Trading Day” means, as applicable, (x) with respect to all price
determinations relating to the Common Stock, any day on which the Common Stock
is traded on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded, provided
that “Trading Day” shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock is suspended from trading during the final hour of trading
on such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York time) unless such day is otherwise
designated as a Trading Day in writing by the Holder or (y) with respect to all
determinations other than price determinations relating to the Common Stock, any
day on which The New York Stock Exchange (or any successor thereto) is open for
trading of securities.

 

(s)          “Voting Stock” of a Person means capital stock of such Person of
the class or classes pursuant to which the holders thereof have the general
voting power to elect, or the general power to appoint, at least a majority of
the board of directors, managers or trustees of such Person (irrespective of
whether or not at the time capital stock of any other class or classes shall
have or might have voting power by reason of the happening of any contingency).

 

 19 

 

 

(t)          “VWAP” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market (or, if
the Principal Market is not the principal trading market for such security, then
on the principal securities exchange or securities market on which such security
is then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the three
highest closing bid prices and the three lowest closing ask prices of all of the
market makers for such security as reported in the “pink sheets” by OTC Markets
Group Inc. (formerly Pink Sheets LLC). If VWAP cannot be calculated for such
security on such date on any of the foregoing bases, the VWAP of such security
on such date shall be the fair market value as mutually determined by the
Company and the Holder. If the Company and the Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved in
accordance with the procedures in Section 13. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during such period.

 

17.         NASDAQ. The Company shall not be obligated to issue any shares of
Common Stock upon exercise of this Warrant, and the Holder of this Warrant shall
not have the right to receive upon exercise of this Warrant any shares of Common
Stock, if the issuance of such shares of Common Stock (taken together with any
prior issuance of such shares upon the exercise of this Warrant and the Shares
issued pursuant to the Securities Purchase Agreement) would exceed the aggregate
number of shares of Common Stock which the Company may issue without breaching
the Company’s obligations under the rules or regulations of the Nasdaq Capital
Market, regardless of whether the Company is at any time subject to such rules
and regulations (the “Exchange Cap”), except that such limitation shall not
apply in the event that the Company (A) obtains the approval of its stockholders
as required by the applicable rules of the Nasdaq Capital Market for issuances
of Common Stock in excess of such amount or (B) obtains a written opinion from
outside counsel to the Company that such approval is not required, which opinion
shall be reasonably satisfactory to the Holder. Until such approval or written
opinion is obtained, no purchaser of the Warrants pursuant to the Purchase
Agreement (the “Purchasers”) shall be issued in the aggregate, upon exercise of
Warrants, shares of Common Stock in an amount greater than the product of the
Exchange Cap multiplied by a fraction, the numerator of which is the aggregate
number of Warrants issued to such Purchaser pursuant to the Purchase Agreement
and the denominator of which is the aggregate number of Warrants issued to the
Purchasers pursuant to the Purchase Agreement (with respect to each Purchaser,
the “Exchange Cap Allocation”). In the event that any Purchaser shall sell or
otherwise transfer any of such Purchaser's Warrants, the transferee shall be
allocated a pro rata portion of such Purchaser's Exchange Cap Allocation with
respect to the portion of this Warrant so transferred, and the restrictions of
the prior sentence shall apply to such transferee with respect to the portion of
the Exchange Cap Allocation allocated to such transferee. Upon exercise in full
of a holder’s Warrants, the difference (if any) between such holder’s Exchange
Cap Allocation and the number of shares of Common Stock actually issued to such
holder upon such holder's exercise in full of such Warrants shall be allocated
to the respective Exchange Cap Allocations of the remaining holders of Warrants
on a pro rata basis in proportion to the shares of Common Stock underlying the
Warrants then held by each such holder.

 

[signature page follows]

 

 20 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

  PRECIPIO, INC.         By: /s/ Ilan Danieli     Name:  Ilan Danieli    
Title:  President and Chief Executive Officer

 

[Signature Page to Warrant to Purchase Common Stock]

 



 

 

EXHIBIT A

 

EXERCISE NOTICE

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

 

PRECIPIO, INC.

 

The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of Precipio, Inc., a Delaware
corporation (the “Company”), evidenced by Warrant to Purchase Common Stock No.
_______ (the “Warrant”). Capitalized terms used herein and not otherwise defined
shall have the respective meanings set forth in the Warrant.

 

1.          Form of Exercise Price. The Holder intends that payment of the
Exercise Price shall be made as:

 

____________a “Cash Exercise” with respect to _________________ Warrant Shares;
and/or

 

____________a “Cashless Exercise” with respect to _______________ Warrant
Shares.

 

In the event that the Holder has elected a Cashless Exercise with respect to
some or all of the Warrant Shares, the Holder represents and warrants that the
Exchange Amount is $___________ and, if the Company is permitted to elect to
issue shares of Common Stock, ____________ shares of Common Stock are to be
delivered to Holder as the Net Number pursuant to such Cashless Exercise, as
further specified in Annex A to this Exercise Notice.

 

2.          Payment of Exercise Price. In the event that the Holder has elected
a Cash Exercise with respect to some or all of the Warrant Shares, the Holder
shall pay the Aggregate Exercise Price in the sum of $___________________ to the
Company in accordance with the terms of the Warrant.

 

3.          Delivery of Warrant Shares and Net Number of shares of Common Stock.
The Company shall deliver to Holder, or its designee or agent as specified
below, __________ shares of Common Stock in respect of the exercise contemplated
hereby. Delivery shall be made to Holder, or for its benefit, to the following
address:

 

_______________________

_______________________

_______________________

_______________________

 

Date: _______________ __, ______

 

 

 

 

    Name of Registered Holder  

 

By:       Name:     Title:  

 

  Account Number:     (if electronic book entry transfer)  

 

  Transaction Code Number:       (if electronic book entry transfer)  

 

 

 

 

ANNEX A TO EXERCISE NOTICE

 

CASHLESS EXERCISE EXCHANGE CALCULATION

 



TO BE FILLED IN BY THE REGISTERED HOLDER TO EXCHANGE THIS

WARRANT TO PURCHASE COMMON STOCK FOR COMMON STOCK IN A
CASHLESS EXERCISE PURSUANT TO SECTION 1(d) OF THE WARRANT

 

Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Warrant.

 

Net Number = (A x B) - (A x C)

 

B

 

For purposes of the foregoing formula:

 

A= the total number of shares with respect to which this Warrant is then being
exercised.

 

B= the arithmetic average of the Closing Sale Prices for the five (5)
consecutive Trading Days ending on the date immediately preceding the date of
the Exercise Notice.

 

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise. 

 

Date: _______________ __, ______

 

    Name of Registered Holder  

 

By:       Name:     Title:  

 

 

 

 

EXHIBIT B

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Exercise Notice and hereby directs Wells
Fargo Shareowner Services to issue the above indicated number of shares of
Common Stock.

 

  PRECIPIO,  INC.         By:       Name:     Title:

 

 

 